Title: To George Washington from the Elizabethtown Committee of Safety, 3 July 1776
From: Elizabethtown Committee of Safety
To: Washington, George



May it please your Excellency
Elizabeth Town [N.J.] in Committee3d July 1776

This Morning we have been Alarmd with a Party of the Enemy landing on Staten Island & proceeding to the point within two Miles of this Town where they took off the plank of a

Draw Bridge & retreated to a House about a Mile from the Bridge. From the best intelligence we can get there are several Parties on the Island. The few remaining Militia we have are Collecting, but we are in distress for Powder and Ball, especially for four double Fortified three pounders which we have here but without a Single Cartrige.
The Necessity of the Case Justifies our earnest Application for such a supply as your Excellency may be able to Spare with propriety—The Bearer will be a proper person to take Charge of Whatever may be afforded us on the occasion. We are with great respect your Excellencies very Humble Sers.

By Order of Committee
Isaac Woodruff D. Chairman


P.S. The diameter of our Cannon in the Bore are exactly 2½ Inches.

